Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 1 of 34

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JAMES C. FOCHT and KAREN FOCHT, Case No. 3:18-cv-151
Plaintiffs, JUDGE KIM R. GIBSON

Vv.

NATIONSTAR MORTGAGE, LLC, d/b/a
MR. COOPER, as successor in interest to

 

SETERUS, INC.
Defendant.
MEMORANDUM OPINION
I. Introduction

James Focht and Karen Focht (the “Fochts”), owners of the property located at 180
Kingdom Street, Tyrone, Pennsylvania (the “Property”) brought this action against
Nationstar Mortgage, LLC! (“Nationstar”), alleging violations of various federal and
Commonwealth statutes, including the Fair Credit Reporting Act (“FCRA”), relating to an
attempt to satisfy their mortgage (the “Mortgage”) on the Property. The Fochts allege that
Nationstar failed to accept a valid tender of payment to satisfy the Mortgage and, in doing
so, violated their rights under several consumer protection statutes. Nationstar moved for
summary judgment, arguing that: (1) the Fochts never made a valid tender of payment in
full and Nationstar was well within its rights to decline to accept a partial payment; and

(2) FCRA preempts several of the Fochts’ claims. Nationstar’s Motion for Summary

 

1 Nationstar is the successor in interest to Seterus, Inc., against whom the Fochts’ initially filed this
action. Seterus and Nationstar merged in 2019. As Nationstar is the current Defendant, the Court
will refer to it, rather than to Seterus, when describing Seterus’ conduct.
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 2 of 34

Judgment (ECF No. 45) is fully briefed (ECF Nos. 43-45, 53-56, 58) and ripe for
disposition.

Also pending before the Court is the Fochts’ Motion for Sanctions. (ECF No. 39.)
The Fochts moved for sanctions, contending that: (1) Nationstar had employed agents to
inspect the Property who trespassed while doing so (ECF No. 39 at 1-2); (2) Nationstar
force-placed insurance on the Property and charged the Fochts for that insurance even
though the Fochts had maintained insurance on the Property (Id. at 2-3); and (3)
Nationstar attempted to pay real estate property taxes not due on the property and charge
the Fochts for those payments (Id. at 3-4). The Fochts’ Motion for Sanctions is fully
briefed (ECF Nos. 39-41, 67, 68) and ripe for disposition.

For the following reasons, the Court GRANTS Nationstar’s Motion for Summary
Judgment and DENIES the Fochts’ Motion for Sanctions and holds that Nationstar is
entitled to summary judgment on each of the Fochts’ claims because: (1) no reasonable
jury could conclude that the Fochts tendered sufficient payment to satisfy the Mortgage;
and (2) the Fochts have not produced sufficient record evidence to create a genuine
dispute of material fact as to their claims which would survive even after their failure to
satisfy the Mortgage. The Court further holds that Nationstar did not engage in bad faith
conduct and its conduct does not merit sanctions.

IL. Jurisdiction and Venue

The Court has subject matter jurisdiction because the Fochts’ FCRA claim arises

under federal law. 28 U.S.C. §1331. The Court has supplemental jurisdiction over the
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 3 of 34

Fochts’ remaining claims because they form part of the same case or controversy as their
FCRA claim. 28 U.S.C. § 1367.

Venue is proper in this district because the real property that is the subject of the
action is located within this district and a substantial portion of the events giving rise to
the claim occurred in this district. 28 U.S.C. § 1391(b)(2). Further, this action was timely
removed from the Blair County Court of Common Pleas, which this district embraces. 28
U.S.C. § 1441.

I. Factual Background

The Court derives the following facts from a combination of Nationstar’s Concise
Statement of Material Facts (ECF No. 43) and attached Appendices, as well as the Fochts’
Responsive Concise Statement of Material Facts* (ECF No. 54) and its Appendix (ECF No.
55). All facts are undisputed unless otherwise noted.

A. The Parties and the Property

The Fochts own a home, the Property, at 180 Kingdom Street in Tyrone,
Pennsylvania. (ECF No. 43 { 2.) To purchase the Property, the Fochts executed the
_ Mortgage on the Property in favor of PHH Mortgage Services on May 24, 2002. (id. TI 3,

5.) The loan’s interest rate was 6.75%. (ECF No. 55-1 at 11:25.) The Federal National

 

2 The Fochts, in filing their Responsive Concise Statement of Material Facts, included additional
factual material in response to Nationstar’s Concise Statement of Material Facts that does not
comply with this district’s local rules. See LCvR 56(C)(1)(c). However, this failure to wholly
comply with the local rules is relatively minor and the Court will consider, in its analysis, all
factual allegations contained in that document which have evidentiary support in the record,

3 Nationstar did not file a response to the additional facts the Fochts alleged in their Responsive
Concise Statement of Material Facts (ECF No. 54). In accordance with Local Civil Rule 56, the
Court therefore considers those facts which have evidentiary support in the record to be admitted
for purposes of deciding the instant Motion. See LCvR 56(E)

-3-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 4 of 34

Mortgage Association (“Fannie Mae”) is the current holder of the Mortgage. (ECF No. 43
{ 6.) Nationstar, a loan servicing company,‘ services the Mortgage on Fannie Mae's
behalf. (Id. { 7.) Nationstar states that it has a policy that permits borrowers, like the
Fochts, to use funds remaining in the Mortgage’s escrow account? to cover deficiencies in
a payment to satisfy a mortgage, but that it requires a request in writing to trigger this
policy. (ECF No. 55-4 at 2:3-24.)
B. The Payoff Attempts

On March 22, 2018, the Fochts contacted Nationstar to determine the amount
currently owed on the Mortgage in order to pay it off and refinance; at that time, the
remaining principal on the Mortgage totaled $139,307.50. (Id. {1 9-10; ECF No. 55-1 at
8:13-16.) In response, Nationstar states that it issued a payoff letter® (the “First Payoff
Letter”) to the Fochts which listed a payoff amount of $141,470.99; payment of this
amount would satisfy the loan if made by April 20, 2018. (ECF No. 43 {J 11-12.) The
Fochts deny receiving the First Payoff Letter and assert that they only received it after
filing this lawsuit. (ECF No. 54 {7 11-12.) The First Payoff Letter stated that the Fochts

were still obligated to make their scheduled monthly payments as they came due and

 

4 A loan servicer collects payments on behalf of the loan holder and distributes the payments to
other parties. These payments include the principal and interest on the loan, taxes, and insurance,
among others.

5 An escrow account is an account where a third party holds funds for two other parties. In the
mortgage context, the mortgage servicer will hold a portion of a monthly mortgage payment in
escrow to cover real estate taxes and insurance premiums.

6 A payoff letter is a document that provides a borrower with instructions about how to pay off a
loan in its entirety; this information often includes the amount due (including interest due up toa
certain date, by which payment must be made), additional fees and charges, where to send the
payment, and how to make the payment.
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 5 of 34

that, at Nationstar’s option, it could “return funds that are insufficient to complete the
payoff.” (ECF No. 43-1 at 44-45.)

On March 27, 2018, the Fochts tendered a check in the amount of $139,307.50 (the
“First Tender”), the outstanding principal on the Mortgage, to Nationstar. (ECF No. 43
{{ 14-15.) Recognizing that the First Tender, representing only the outstanding principal
and not interest or fees, would not satisfy the Mortgage, the Fochts included a letter
stating that they recognized that the First Tender was deficient and that they would pay
the difference once Nationstar informed them of the amount due. (ECF No. 55-1 at 4:23-
5:9.) On April 12, 2018, Nationstar returned the First Tender to the Fochts with a letter
stating that it was insufficient to satisfy the Mortgage. (ECF No. 43 {| 16.) Although
Nationstar sent the package via overnight delivery on April 12, 2018, the Fochts did not
receive it until April 18, 2018, because Nationstar addressed the package to a post office
box which cannot receive deliveries from third-parties, like FedEx. (ECF No. 54 1 16.) On
April 18, 2018, the Fochts resent the First Tender to Nationstar, also enclosing a second
check in the amount of $1,777.05, for a total of $141,084.55, to pay off the Mortgage (the
“Second Tender”); the Second Tender was approximately $400 short of the amount stated
in the First Payoff Letter. (ECF No. 43 {[ 18.)

Nationstar states that, on April 25, 2018, it issued a second payoff letter to the
Fochts (the “Second Payoff Letter”), listing a payoff amount of $141,885.44, to be paid by
May 4, 2018. (Id. 17.) The Fochts deny receiving the Second Payoff Letter. (ECF No. 54
{ 17.) On April 26, 2018, Nationstar returned the Second Tender to the Fochts, stating

that it was insufficient to satisfy the Mortgage. (ECF No. 43 7 19.)
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 6 of 34

From March 2018 through May 2018, Nationstar sent the Fochts a total of six
separate payoff letters—including both the First Payoff Letter and Second Payoff Letter
(collectively, the “Payoff Letters”)—stating different payoff amounts and payoff dates;
some of these payoff letters had payoff windows that overlapped with others. (ECF No.
55-4 at 6:16-18.) Nationstar sent the following payoff letters: (1) the First Payoff Letter
was sent on March 22, 2018, and gave a payoff amount of $141,470.99, good through April
20, 2018 (ECF No. 43 TJ 11-12); (2) a payoff letter was sent on April 6, 2018, listing a
payoff amount of $141,239.12, good through April 11, 2018 (ECF No. 55-4 at 9:15-10:11);
(3) Nationstar issued another payoff letter on April 16, 2018, with a payoff amount of
$142,151.54, good through May 16, 2018 (Id. at 11:21-12:2); (4) Nationstar issued a fourth
payoff letter on April 20, 2018, with a payoff amount of $141,642.85, good through April
25, 2018 (Id. at 12:15-13:13); (5) the Second Payoff Letter was sent on April 25, 2018, with
an amount of $141,885.44, to be paid by May 4, 2018 (ECF No. 43 { 17); Nationstar issued
a sixth and final payoff letter on May 14, 2018, with an amount of $142,209.59, good
through May 16, 2018.” (ECF No. 55-4 at 14:3-19.)

C. The Fochts Directly Contact Nationstar Representatives

While the various payoff letters and tenders were being sent, received, and resent
by the parties, the Fochts also contacted Nationstar’s representatives by telephone. (ECF
No. 55-1 at 4:23-5:9.) After Nationstar returned the First Tender to the Fochts, James

Focht called Nationstar directly and was told that the First Tender was $1,775.05 short.

 

7 In its briefing in support of its Motion for Summary Judgment, Nationstar relies only upon the
first and fifth payoff letters it sent, ie., the First Payoff Letter and the Second Payoff Letter; it does
not mention the other payoff letters. (See ECF No. 43.)

-6-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 7 of 34

(ECF No. 55-1 at 17:8-25.) Within a day of receiving this information, the Fochts issued a
check in the amount of $1,775.05 and overnighted it to Nationstar; this was the Second
Tender. (Id.) Shortly after sending the Second Tender, on April 20, 2018, James Focht
spoke to a representative at Nationstar, Kayla Heady, who stated that Nationstar had
received the Second Tender, that interest would stop accruing, and that Nationstar would
process the check. (Id. at 18:2-11.) Heady told James Focht that Nationstar would work to
release the lien on the title once the payment posted, and that he could ignore past-due
notices since he was paying the Mortgage in full. (ECF No. 55-4 at 16:20-18:2.) However,
on April 23, 2018, Heady placed a notation in Nationstar’s file on the Mortgage that if the
Fochts did not pay the shortage or authorize the use of escrow funds, the Second Tender
would be rejected and returned; this information was to be delivered to the Fochts the
next time a Nationstar representative spoke to the Fochts. (Id. at 18:3-19:7.)
Approximately a week after sending the Second Tender, on April 27, 2018, James
Focht again spoke to Heady, who informed him that there was still a deficiency of
approximately $400. (ECF No. 55-1 at 23:19-24:4.) James Focht requested that Nationstar
use funds remaining in the Mortgage’s escrow account to cover this shortage; when
Nationstar stated that they could not use those funds, he stated that he would not send
Nationstar any more money. (Id. at 24:4-20). According to James Focht, Nationstar never
informed him that he could send written authorization for the use of escrow funds;
Nationstar’s representative, Edward Hyne, testified, based upon Heady’s notes of her
conversations with James Focht, that Nationstar had informed him that he could send

written authorization. (Id. at 24:24-25:1; ECF No. 55-4 at 2:16-24, 20:10-21:19.)

-7-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 8 of 34

The Fochts have made no payments since February 2018. (ECF No. 55-1 at 14:19-
25; 20:20-25.)

D. Mortgage Error Leads to Disputes over Insurance, Property Inspections, and
Taxes 8

The Fochts’ Motion for Sanctions has its origins in a simple, innocent error made
in 2002: when the Fochts executed the Mortgage, the authors of the Mortgage recorded the
Property’s address incorrectly. (Tr. at 100:24-101:5.)

The Property is located at 180 Kingdom Street, Tyrone, Pennsylvania but the
Mortgage, along with the accompanying note, listed the Property’s address as 259
Kingdom Street, Tipton, Pennsylvania. (Id. at 34:1-2; 97:23-98:15; Def. Ex. 1 at 3; Def. Ex.
2 at 1.) Originally, the Property’s address was on a rural mail route, rather than a normal
street address. (Tr. at 42:15-20.) For over 40 years, the Fochts have had their mail sent to
P.O. Box 259 in Tipton, Pennsylvania. (Id. at 42:18-20; 44:10-17.) In 2001, the Fochts
changed insurance companies and the new insurance policy recorded the Property’s
address as 259 Kingdom Street rather than 180 Kingdom Street. (Id. at 42:11-14.)

At some point after the Mortgage was executed, there was a 9-1-1 change in Tipton

which then gave the Fochts the address of 180 Kingdom Street for the Property. (Id, at

 

8 The Court makes the following factual findings based on evidence and testimony presented at a
hearing on the Fochts’ Motion for Sanctions conducted on June 16, 2020. (ECF No. 63.) The Court
will cite to: (1) the transcript of the hearing (ECF No. 64, “Tr. at [X]’’); (2) exhibits introduced by the
Fochts (“P1. Ex. [X]”); and (3) exhibits introduced by Nationstar (“Def. Ex. [X]’’). The Court does
not rely upon the facts related in Section II.D in ruling upon Nationstar’s Motion for Summary
Judgment.

9 The Mortgage failed to record note deed book and page where the conveyance was recorded and
the property description was based on metes and bounds, and the deed itself did not specify the
Property’s address, so there is no way, based upon the evidence before the Court, to conclusively
determine the Property’s address at the time the Mortgage was executed. (See Def. Ex. 1 at 3, 18;
Def. Ex. 3.)
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 9 of 34

42:15-43:3.) For several years after this change, the servicer of the Mortgage—not yet
Nationstar—used the correct address. (Id. at 109:2-21.) As best the Court can determine,
when the Fochts executed the Mortgage, the address of the Property was written down
incorrectly, taking the P.O Box number as the address of the Property, rather than the
Property’s actual address at the time.

The Fochts, in addition to the Mortgage, have a home equity line of credit with
M&T Bank on the Property. (Id. at 52:22-53:4.) The Fochts maintain insurance on the
Property; on this insurance, M&T is listed as the mortgagee with Nationstar listed as
holding a second mortgage on the Property—in other words, as far as the insurance
policy is concerned, the Mortgage is a junior lien vis-a-vis the home equity line of credit.
(PI. Ex. 18.) Nationstar asserts that the Mortgage is actually a senior lien and therefore its
actions were taken to restore its rightful first claim to any insurance proceeds, but there is
insufficient evidence of record to determine if this is the case, as although the Mortgage
was executed on May 24, 2002, it is unknown when the Fochts first began their line of
credit with M&T Bank. (See ECF No. 68 at 9-10; Def. Ex. 1.) On November 9, 2018, James
Focht attempted to pay the insurance and was informed that M&T had been removed as a
listed insured. (Tr. at 52:25-53:8; see Pl. Ex. 3.) M&T was eventually re-added to the
insurance policy. (Tr. at 56:1-3.)

The Fochts, in addition to owning the Property at 180 Kingdom Street, also own
the property located at 166 Kingdom Street; the Fochts own 166 Kingdom Street free of
any mortgage—Nationstar does not service a mortgage on that property, but 166

Kingdom Street is listed on the title insurance policy that also covers 180 Kingdom Street.
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 10 of 34

(Id. at 35:1-6; 115:21—116:1; Def. Ex. 4 at 8.) Because James Focht is a disabled veteran, he
does not pay taxes on the Property, but does pay taxes on 166 Kingdom Street. (Tr. at
35:7-15; see Pl. Ex. 8.) In December 2019, James Focht received a call from his local tax
collector's office stating that Nationstar had paid the taxes on 166 Kingdom Street, taxes
which the Fochts had already paid. (Tr. at 35:18-36:16.)

When Nationstar merged with Seterus, Nationstar, as Seterus’ successor in
interest, took over servicing the loans Seterus had previously serviced, (Id. at 99:14-
100:9.) On March 1, 2019, the effective date of the merger, Seterus’ servicing system
properly identified the Property’s address as 180 Kingdom Street. (Id. at 100:14-20.) In
October 2019, Nationstar became aware of the discrepancy between the address listed in
its servicing system—180 Kingdom Street—and the address listed on the Mortgage and
note—259 Kingdom Street. (Id. at 98:18-99:3.) In resolving the discrepancy, Nationstar
took the address listed on the note and Mortgage as authoritative and altered the address
in its servicing software to 259 Kingdom Street. (Id. at 111:21-112:5.) In April 2020,
Nationstar corrected this discrepancy in its system, returning the address in its records to
180 Kingdom Street. (Id. at 123:8-16.)

As a result of altering its record address of the Property to 259 Kingdom Street,
Nationstar believed that the Property lacked insurance because it had received
confirmation of insurance coverage for 180 Kingdom Street, but not 259 Kingdom Street;
Nationstar therefore sent the Fochts a letter asking for proof of insurance on 259 Kingdom

Street. (Def. Ex. 6; Tr. at 112:6-13.) When the Fochts did not respond to Nationstar’s

-10-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 11 of 34

request, Nationstar acquired force-placed insurance” on the Property. (Tr. at 117:9-22.)
Nationstar originally charged the Fochts for the costs of this insurance, but has since
refunded the cost of the premiums. (Id. at 117:23-118:14.)

In addition to affecting Nationstar’s insurance records, the change of address in
Nationstar’s servicing software also affected Nationstar’s payment of property taxes. (Tr.
at 115:14-20.) Once Nationstar changed the Property address to 259 Kingdom Street, its
tax department paid the taxes on the Property through the Fochts’ escrow account. (Id.)
Nationstar also paid the property taxes at 166 Kingdom Street because the Property's title
insurance policy listed both 180 Kingdom Street and 166 Kingdom Street as covered.
properties. (Id. at 115:21-116:4; Def. Ex. 4 at 8.) Nationstar has since refunded the taxes it
paid on 166 Kingdom Street and, as of hearing on this matter, was “in the process” of
obtaining a refund for the taxes on 180 Kingdom Street. (Tr. at 116:8-19.)

After the Fochts stopped making payments on the Mortgage, Nationstar began
conducting regular, monthly inspections of the Property to ensure that it was still in good
condition. (Id. at 118:15-24.) The Mortgage grants the mortgagee—and its agents, here,
Nationstar—the right to take “reasonable or appropriate” steps to protect its interest in
the Property if the Fochts failed to live up to their obligations under the Mortgage. (Def.
Ex. 1 at 8.) The costs of such actions would become additional debt the Fochts owed
under the Mortgage. (Id. at 9.) Nationstar began conducting inspections in March 2019

after it took over servicing the Mortgage from Seterus; Nationstar stopped conducting

 

10 Current federal regulations promulgated by the Consumer Financial Protection Bureau define
force-placed insurance as “insurance obtained by a [mortgage] servicer on behalf of the owner or
assignee of a mortgage loan that insures the property securing such loan.” 12 CFR. §
1024.37(a)(1).

-11-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 12 of 34

inspections in January 2020. (Tr. at 118:25-119:13.) Nationstar intended the inspections to
be “drive-by” or “no contact” inspections, where the inspectors do not enter the Property.
(Id. at 76:1-17; 119:14-20.) However, on multiple occasions, the inspectors did go onto the
Property to inspect the house, though there is no evidence that any inspector ever entered
the house on the Property. (See, e.g., id. at 39:14-21; 48:2-13.) The Fochts were charged for
these inspections, and those charges remain outstanding on the Mortgage balance. (Id. at
119:21-120:19.)

IV. Procedural Background

The Fochts initially filed this action in the Blair County Court of Common Pleas on
July 9, 2018; Nationstar removed it to this Court on July 30, 2018. (ECF No. 1.) In the
Complaint, the Fochts brought the following claims: (1) declaratory judgment to quiet title
to the Property and declare the Mortgage null and void (ECF No. 1-3 {{ 40-44); (2) breach
of the mortgage contract (id. TY 45-49); (3) violations of the Pennsylvania Mortgage
Satisfaction Act (“MSA”) (id. IU 50-57); (4) unfair or deceptive acts or practices in
violation of Pennsylvania’s Fair Credit Extension Uniformity Act (“FCEUA”) (Id. I] 58-
72); (5) violations of Pennsylvania’s Unfair Trade Practices Act and Consumer Protection
Law (“UTPA”) (id. I] 73-75); (6) violations of FCRA (id. I] 76-86); and (7) violations of
the Real Estate Settlement Procedures Act (“RESPA”) (id. 1 87-100). In a Memorandum
Opinion and Order issued on September 19, 2018, the Court dismissed Counts II and VI,
the Fochts’ breach of contract and RESPA claims, respectively. (ECF No. 7.)

On January 22, 2020, the Fochts moved for sanctions against Nationstar related to

alleged trespasses to, and inspections of, the Property, along with fees assessed for those

-12-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 13 of 34

inspections and premiums for insurance Nationstar had placed on the Property. (ECF
Nos. 39-41.) Nationstar responded on February 6, 2020. (ECF No. 42.) The Court held an
evidentiary hearing on the Motion for Sanctions on June 16, 2020. (ECF No. 63.) The
parties filed post-hearing briefs on August 12, 2020. (ECF Nos. 67, 68.)

Following discovery, Nationstar moved for summary judgment on February 12,
2020. (ECF Nos. 43-45.) The Fochts filed a Response in Opposition on March 20, 2020.
(ECF Nos. 53-56.) Nationstar filed a Reply on April 10, 2020. (ECF No. 58.)
V. Legal Standards

A. Motion for Summary Judgment

This Court will grant summary judgment only “if the movant shows there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(a); Melrose, Inc. v. Pittsburgh, 613 F.3d 380, 387 (3d Cir. 2010)
(quoting Ruehl v. Viacom, Inc., 500 F.3d 375, 380 n.6 (3d Cir. 2007)); see also Celotex Corp. v.
Catrett, 477 U.S. 317, 322 (1986). There is a genuine issue of fact whenever “the evidence is
such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.
Liberty Lobby, Inc., 477 U.S, 242, 248 (1986); see also McGreevy v. Stroup, 413 F.3d 359, 363
(3d Cir. 2005). Material facts affect the outcome of the trial under governing
law. Anderson, 477 U.S. at 248. The Court’s role is “not to weigh the evidence or to
determine the truth of the matter, but only to determine if the evidence of record is such

uy

that a reasonable jury could return a verdict for the nonmoving party.” Am. Eagle
Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 581 (3d Cir. 2009). In deciding a summary

judgment motion, this Court ““must view the facts in the light most favorable to the

-13-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 14 of 34

nonmoving party and draw all inferences in that party’s favor.” Farrell o. Planters
Lifesavers Co., 206 F.3d 271, 278 (3d Cir. 2000) (quoting Armbruster v. Unisys Corp., 32 F.3d
768, 777 (3d Cir. 1994)).

The moving party bears the initial responsibility of stating the basis for its motion
and identifying those portions of the record that demonstrate the absence of a genuine
issue of material fact. Celotex, 477 US. at 323. If the moving party meets this burden, the
party opposing summary judgment “may not rest upon the mere allegations or denials”
of the pleading, but “must set forth specific facts showing that there is a genuine issue for
trial.” Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001) (quoting Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 n.11 (1986)). “For an issue to be genuine,
the nonmovant needs to supply more than a scintilla of evidence in support of its
position—there must be sufficient evidence (not mere allegations) for a reasonable jury to
find for the nonmovant.” Coolspring Stone Supply v. Am. States Life Ins. Co., 10 F.3d 144,
148 (3d Cir. 1993); see also Podobnik v. U.S. Postal Serv., 409 F.3d 584, 594 (3d Cir. 2005)
(noting that a party opposing summary judgment “must present more than just bare
assertions, conclusory allegations or suspicions to show the existence of a genuine issue”).

B. Motion for Sanctions

In addition to its powers to sanction the conduct of parties and attorneys before it
under Federal Rule of Civil Procedure 11(c), the Court possesses inherent power to
sanction those who abuse the judicial process. Chambers v. NASCO, Inc., 501 U.S. 32, 44
(1991). The Court may impose sanctions when a party acts in “bad faith, vexatiously,

wantonly, or for oppressive reasons.” Id. at 45-46, However, due to the breadth of the

-14-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 15 of 34

Court's authority under this power, the Court must take care to exercise it with “restraint
and discretion.” Fellheimer, Eichen & Braverman, P.C. v. Charter Techs., Inc., 57 F.3d 1215,
1224 (3d Cir. 1995). With this discretion comes the “ability to fashion an appropriate
sanction” for conduct within the ambit of bad faith or abuse of the judicial process. Id.
The Court should typically exercise its inherent power to impose sanctions only where the
conduct is “egregious.” United States v. Jones, 505 F. App’x 192, 194 (3d Cir. 2012).

VI. _—_‘ Discussion

Nationstar makes two principal arguments in support of its Motion for Summary
Judgment: (1) that the Fochts never tendered a full payment of the Mortgage and, since
their claims require payment in full of the Mortgage, Nationstar is entitled to summary
judgment; and (2) FCRA preempts the Fochts’ FCEUA and UTPA claims."

The Fochts argue that Nationstar’s conduct in imposing the costs of inspections,
insurance, and property taxes not owed, as well as trespassing on the Property was in bad
faith and deserves sanctions.

The Court begins by addressing Nationstar’s Motion for Summary judgment
before proceeding to the Fochts’ Motion for Sanctions.

A. Nationstar Is Entitled to Summary Judgment on the Fochts’ MSA Claim
1. The Parties’ Arguments

Nationstar argues that it is entitled to summary judgment because the Fochts

never tendered sufficient funds to pay off the Mortgage. (ECF No. 44 at 4-5.) Nationstar

 

11 As noted below, see infra Section VI.D, because the Court concludes that Nationstar is entitled to
summary judgment on all claims due to the Fochts’ failure to raise a genuine dispute of material
fact, it need not consider Nationstar’s preemption argument.

-15-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 16 of 34

issued multiple payoff letters that instructed the Fochts how to pay off the Mortgage, and
the Fochts disregarded these instructions. (Id. at 5.) Tendering only the unpaid principal
on the Mortgage and then attempting to “catch up” to the payoff amount did not satisfy
the Mortgage because the payoff amount increased daily due to interest. (Id.) The First
Payoff Letter informed the Fochts that Nationstar could, at its option, return amounts
insufficient to satisfy the Mortgage; the First Tender was insufficient, and Nationstar was
within its rights to return it to the Fochts. (Id.) The Second Tender was likewise
insufficient, so Nationstar returned it also to the Fochts. (Id. at 6.) The Fochts have not
made any further payments on the Mortgage, so it was never satisfied. (Id.)

Nationstar next contends that the Fochts have failed to demonstrate that the
amounts contained in the First Tender and Second Tender amounted to payment in full of
the Mortgage. (Id.) Although the Fochts have shown the amounts tendered to Nationstar,
they have not shown that either the First Tender or the Second Tender matched or
exceeded the payoff amounts on the dates the Fochts sent the respective tenders. (Id.)
Without establishing the payoff amount on the dates they tendered the funds, no
reasonable jury could find that the Fochts satisfied the Mortgage. (Id.)

Although there may have been sufficient funds in the Mortgage’s escrow account
to make up for the deficiencies in the First Tender and Second Tender, Nationstar asserts
that it had no duty to apply those funds to satisfy the deficiencies. (Id. at 7.) Although a
mortgage servicer, like Nationstar, may use escrow funds to satisfy outstanding mortgage
balances, it is under no obligation to do so. (Id. at 8.) As the Fochts have failed to show

that Nationstar was obligated to use escrow funds, and have also failed to show that

-16-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 17 of 34

sufficient funds remained in the escrow account to satisfy the deficiency, the Fochts
cannot show that they satisfied the Mortgage. (Id.)

Nationstar argues that, as an element of each claim, the Fochts must show that
they tendered payment in full to Nationstar. (Id.) Although the Fochts have shown that
they tendered some payment to Nationstar, they have not demonstrated that either the
First Tender or the Second Tender was sufficient to satisfy the Mortgage. (Id.) As there is
no competent evidence demonstrating the payoff amount in the record, no reasonable
jury could find for the Fochts, and Nationstar is therefore entitled to summary judgment.
(id.)

The Fochts respond that Nationstar is not entitled to summary judgment because a
reasonable jury could conclude that they tendered the requisite amounts to pay off the
Mortgage through either the First Tender or the Second Tender. (See ECF No. 53 at 18.)
Whether a tender amounts to payment in full is a question of fact for the jury, and the
Fochts tendered the amount Nationstar demanded to satisfy the Mortgage. (Id. at 19-20.)
As Nationstar’s sole basis for summary judgment is that the Fochts failed to satisfy the
Mortgage, summary judgment is inappropriate here because a reasonable jury could
conclude that the Fochts tendered sufficient funds to satisfy the Mortgage. (Id. at 20.)

2. The Fochts Failed to Tender Sufficient Funds to Pay off the Mortgage

The MSA provides that a mortgagor may send a notice to his or her mortgagee to
satisfy the mortgage at issue and release its claim on the property mortgaged. 21 Pa.
Cons. Stat. § 721-6(a). Once a mortgagor sends a statutorily-compliant notice to satisfy,

the mortgagee has 60 days to satisfy the mortgage. Id. § 721-6(d). If the mortgagee fails to

-17-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 18 of 34

satisfy the mortgage within 60 days, the mortgagor has a claim against the mortgagee in
an amount up to the value of the mortgage itself. Id. A successful mortgagor can obtain
costs, including attorney fees. Id.

To succeed on a claim under the MSA, a mortgagor must show: (1) he or she has
paid all sums due under the mortgage; (2) he or she requested that the mortgagee satisfy
the mortgage; and (3) the mortgagee failed to timely satisfy the mortgage.” O'Donoghue v.
Laurel Savs. Ass'n, 728 A.2d 914, 917 (Pa. 1999) (citing 21 Pa. Cons. Stat. §§ 681, 682, 721-6).
Nationstar does not dispute either that the Fochts requested that Nationstar satisfy the
Mortgage or that it failed to timely satisfy the Mortgage. Accordingly, the Court confines
its analysis solely to whether the Fochts paid all sums due under the Mortgage.

a. There Is No Genuine Dispute of Material Fact that the Fochts Had Notice
of the Payoff Amounts Stated in the Payoff Letters

Under Pennsylvania law, when a properly addressed letter with appropriate
postage is placed in the mail, a rebuttable presumption arises that that letter reached its
destination through the mail. Commonwealth v. Thomas, 814 A.2d 754, 758 (Pa. Super. Ct.
2002). This is the “mailbox rule.” Id. Once a party brings forward evidence showing that
it mailed the letter at issue, the rebuttable presumption arises. Breza v. Don Farr Moving &
Storage Co., 828 A.2d 1131, 1135 (Pa. Super. Ct. 2003). This evidence may consist of direct

evidence that the letter was mailed, or by evidence of business custom. Sheehan v.

 

2 As the Mortgage’s servicer, Nationstar was the Fochts’ point of contact for the Mortgage,
processed the Fochts’ payments, and was responsible for determining whether the Mortgage was
paid off and properly satisfied. (See ECF No. 43 {¥ 7, 9-13.) Accordingly, any request to satisfy
the Mortgage under Section 721-6 would have to be sent to Nationstar, the party responsible for
telling the Mortgage’s holder that the Fochts had satisfied it. Accordingly, Nationstar is a proper
subject of a claim under Section 721-6.

-18-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 19 of 34

W.C.A.B. (Supermkts. Gen.), 600 A.2d 624, 630 (Pa. Commw. Ct. 1991). Testimony from the
addressee that the letter was not received is not, standing alone, sufficient to rebut the
mailbox rule’s presumption. Breza, 828 A.2d at 1135. However, testimony from a third-
party with no stake in the outcome of the case, to whom the letter was also mailed, that
the third-party never received the same letter is sufficient to rebut this presumption.
Donegal Mut. Ins. Co. v. Pa. Ins. Dep't, 719 A.2d 825, 827 (Pa. Commw. Ct. 1998). Receipt of
a properly addressed letter implies knowledge of its contents. See Breza, 828 A.2d at 1135
(imputing knowledge of the contents of a notice of arbitration contained in a mailed
document).

The Court holds that Nationstar has submitted sufficient evidence of record to
trigger the mailbox rule and give rise to a rebuttable presumption that the Fochts received
the Payoff Letters. The Fochts do not deny that Nationstar ever sent either of the Payoff
Letters—the Fochts only deny that they ever received them. (ECF No. 54 {{f 11, 17.)
Nationstar has produced both of the Payoff Letters in support of its Motion. (See ECF No.
43-1 at 43-45, 51-53.) Further, both of the Payoff Letters are addressed to the Fochts at
the P.O, Box listed as their mailing address. (See ECF No. 43-1 at 44, 52; ECF No. 55-4 at
15:5-18.) Nationstar’s representative, Edward Hyne, testified that Nationstar sent the
Payoff Letters on the respective dates listed: March 22, 2018, and April 25, 2018. (See ECF
No. 55-4 at 8:5-15:18.) The only evidence that the Fochts have produced in response is
James Focht’s testimony that the Payoff Letters were never received.'* (ECF No. 55-1 at

9:15-20.) Although there is some evidence of confusion as to the proper address to which

 

13 Because Nationstar’s argument rests solely upon the First Payoff Letter and the Second Payoff
Letter, the Court confines its analysis solely to those two letters.

-19-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 20 of 34

Nationstar should have sent the Payoff Letters—either to the P.O. Box or the Property
directly —this is insufficient to raise a genuine dispute of material fact because it is
undisputed that the Fochts were able to receive mail at either location. (See id. at 10:16-
23.) As the Fochts’ remaining evidence is a bare denial that they ever received the Payoff
Letters, the mailbox rule’s presumption remains unrebutted: the Fochts received the
Payoff Letters and were therefore aware of their contents, including the payoff amounts
listed in the Payoff Letters.

b. There Is No Genuine Dispute of Material Fact that the Fochts Failed to
Tender Sufficient Funds to Satisfy the Mortgage

Having concluded that the Fochts received notice of the amounts required to
satisfy the Mortgage contained in the Payoff Letters, the Court now turns to whether a
reasonable jury could conclude that the Fochts tendered either of those amounts. The
First Payoff letter, issued on March 22, 2018, listed a payoff amount of $141,470.99, good
through April 20, 2018. (ECF No. 43 17 11-12.) The Second Payoff Letter, issued April 25,
2018, listed a payoff amount of $141,885.44, good through May 4, 2018. (id. J 17.)
Accordingly, if the Fochts have presented sufficient evidence from which a jury could
conclude that they tendered an amount of $141,470.99 between March 22, 2018 and April
20, 2018, or an amount of $141,885.44 between April 25, 2018, and May 4, 2018, there is a
genuine dispute of material fact as to whether the Fochts tendered sufficient funds to

trigger Nationstar’s obligation to satisfy the Mortgage."

 

4 This analysis applies to all payoff letters Nationstar issued. The payoff letter with the lowest
balance due, issued on April 6, 2018, and good through April 11, 2018, had a payoff amount of
$141,239.12, greater than the value of either the First Tender or the Second Tender. (See ECF No. 55-
4 at 9:15~-10;11.) As the Court concludes that there is no evidence from which a jury could

-20-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 21 of 34

The Court holds that no reasonable jury could conclude, from the evidence present
in the record, that the Fochts tendered sufficient funds to meet either payoff amount listed
in the Payoff Letters. The First Tender, mailed on March 27, 2018, consisted of a check in
the amount of $139,307.50, which was the amount of principal owing on the Mortgage as
of that date. (ECF No. 43 7 14; ECF No. 54 J 14.) In connection with the First Tender, the
Fochts included a letter stating that they were aware that the First Tender was deficient
and were willing to make up the difference if Nationstar informed them of the amount
they were deficient; no other tender was included in the First Tender. (ECF No. 54 ¥ 14.)

On April 18, 2018, the Fochts sent the Second Tender to Nationstar; the Second
Tender included the check used in the First Tender and an additional check in the amount
of $1,777.05, for a total of $141,084.55. (ECF No. 43 ¥ 18; ECF No. 54 { 18.) This amount
was approximately $400 less than the amount listed in the First Payoff Letter. After
sending the Second Tender on April 18, 2018, the Fochts have not attempted to payoff the
Mortgage again nor have they made regular payments on the Mortgage. (ECF No. 43 71
22-23: ECF No. 54 {{ 22-23.) Accordingly, as the Fochts tendered no payment to
Nationstar during the period listed in the Second Payoff Letter, no reasonable jury could
conclude that the Fochts paid the amount required to payoff the Mortgage after the First
Payoff Letter’s period expired on April 20, 2018.

In order to make up the deficiency in the First Tender and the Second Tender, the
Fochts asked Nationstar to utilize funds remaining in the Mortgage’s escrow account.

(ECE No. 55-1 at 23:17-24:9.) Although the parties dispute whether the Fochts’ request

 

conclude that the Fochts ever tendered an amount greater than the Second Tender, the Court need
not analyze whether the Fochts met the amount listed in each separate payoff letter.

-21-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 22 of 34

that Nationstar use funds in the escrow account was proper, this dispute is not material.
(See id.; ECF No. 55-1 at 2:3-24.) Even if the Fochts’ request for Nationstar was sufficient
to obligate Nationstar to use funds in the Mortgage, the Fochts have produced no
evidence as to the amount of funds in the escrow account at the time when Nationstar
was in possession of either the First Tender or the Second Tender. With no evidence of
record as to whether the funds in the escrow account would have been sufficient to cover
the deficiency, no reasonable jury could conclude that the Fochts tendered the full amount
required to pay off the Mortgage.

Accordingly, as the Fochts have failed to produce evidence from which a
reasonable jury could conclude that they tendered sufficient funds to satisfy the
Mortgage, Nationstar is entitled to summary judgment on the Fochts’ MSA claim.

B. Nationstar Is Entitled to Summary Judgment on the Fochts’ Quiet Title Claim

A quiet title action is a lawsuit that resolves a dispute over the state of title to real
property which the plaintiff possesses. Woodhouse Hunting Club, Inc. v. Hoyt, 183 A.3d 453,
457 (Pa. Super. Ct. 2018). The plaintiff bears the burden of proving his or her title. Id. The
elements that a plaintiff must prove vary depending on the cause of action under which
the quiet title action is brought (e.g., the plaintiff brings a quiet title action alleging that he
or she has adversely possessed certain property), but the plaintiff must prove that his or
her claim to title is superior to all other claimants. See id. For purposes of claims
involving mortgage satisfactions, Pennsylvania is a “title theory” state, meaning that the

act of granting a mortgage on property by the mortgagor conveys title to the property to

-22-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 23 of 34

the mortgagee. Pines v. Farrell, 848 A.2d 94, 100 (Pa. 2004). Accordingly, if a mortgage
on the property remains unsatisfied and outstanding, the mortgagee retains title to the
property, and a court cannot quiet title in favor of the plaintiff because the mortgagee’s
claim on the property trumps that of the mortgagor’s (the plaintiff).

As no reasonable jury could conclude that the Fochts tendered sufficient funds to
satisfy the Mortgage, the Mortgage remains on the Property’s title and the Court cannot
quiet title to the Property in favor of the Fochts. Nationstar is therefore entitled to
summary judgment on the Fochts’ quiet title claim."®

C. Nationstar Is Entitled to Summary Judgment on the Fochts’ FCEUA and UTPA
Claims”

1. The Parties’ Arguments

Nationstar argues that the Fochts’ FCEUA claim fails for the same reason as the
Fochts’ quiet title and MSA claims fail: the Fochts never paid off the Mortgage. (ECF No.
44 at 8.) The Fochts’ claim under the FCEUA alleges that Nationstar used false or
deceptive practices in connection with attempting to collect defaults on the Mortgage.
(ECF No. 1-3 {J 61-63.) The Fochts allege that these practices include misrepresentations

about the status of the Mortgage, including wrongfully stating that the Fochts defaulted

 

15 This is in contrast to “lien theory” states which hold that the granting of a mortgage only gives
the mortgagee a lien on the mortgaged property, not title.

16 Whether this Court is the proper forum for a quiet title action, or whether this Court has the
power to quiet title to the Property are issues the Court need not address. The Court notes that
Pennsylvania Rule of Civil Procedure 1062 would seem to preclude a quiet title action from being
filed before this Court, but as the parties have not raised the issue, and Nationstar is entitled to
summary judgment on other grounds, the Court will not address the issue further.

7 The Fochts’ UTPA claim is derivative of their FCEUA claim, as they assert that Nationstar’s
alleged violation of the FCEUA also constitutes a violation of the UTPA. (ECF No. 1-3 {J 73-75.)
Accordingly, as Nationstar is entitled to summary judgment on the Fochts’ FCEUA claim, it is also
entitled to summary judgment on the Fochts’ UTPA claim.

-23-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 24 of 34

on the Mortgage. (Id. { 63.) However, because the Fochts never tendered sufficient funds
to pay off the Mortgage, it was never satisfied. (ECF No. 44 at 8.) The Fochts stopped
making payments and defaulted, and therefore Nationstar was within its rights to report
the default. (Id.) Further, the Fochts’ UTPA claim must be dismissed because the UTPA
claim is founded upon a violation of the FCEUA; as Nationstar is entitled to summary
judgment on the Fochts’ FCEUA claim, it is also entitled to summary judgment on their
UTPA claim. (Id.)

The Fochts, again disputing Nationstar’s position that the Mortgage was never
paid in full, contend that a reasonable jury could conclude that Nationstar, by falsely
reporting the default status of the Mortgage, engaged in actions that violate the FCEUA,
and that summary judgment is therefore improper. (ECF No. 53 at 11-13.) The Fochts
also allege several other violations of the FCEUA, including damaging their credit scores
by reporting this inaccurate information. (See ECF No. 1-3 {7 64-72.)

2. No Reasonable Jury Could Conclude that Nationstar Violated Either the
FCEUA or the UTPA

The FCEUA is a Pennsylvania statute that bars unfair or deceptive debt collection
acts or practices that violate the federal Fair Debt Collection Practices Act (“FDCPA”). 73
Pa. Cons. Stat. §§ 2270.2, 2270.4. The FDCPA, in turn, bans using “false, deceptive, or
misleading” representations to collect debts. 15 U.S.C. § 1692e. The FDCPA also bans the
use of “unfair or unconscionable means” to collect a debt. Id. § 1692f.

A plaintiff asserting an FCEUA claim alleging violations of the FDCPA must show

that the actions or communications at issue would “deceive or mislead the least

-24-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 25 of 34

sophisticated debtor.” See Brown v. Card Serv. Ctr., 464 F.3d 450, 453-54 (3d Cir. 2006).
The UTPA provides consumers, such as the Fochts, a civil remedy for violations of the
FCEUA. 73 Pa. Cons. Stat. § 2270.5(a).

The Fochts allege that Nationstar has violated the FCEUA by: (1) engaging in debt
collection efforts where it misrepresented the character, legal status, and amount of the
Mortgage; (2) making false allegations that the Fochts have defaulted on the Mortgage; (3)
employing deceptive debt collection efforts; and (4) improperly assessing fees and charges
on the Fochts’ account. (ECF No. 53 at 11.)

Nationstar’s purported first and second violations of the FCEUA relate to
statements Nationstar allegedly made to other entities that the Fochts had defaulted on
their Mortgage; according to the Fochts, these statements were false because there was
never a default on the Mortgage and therefore violated the FCEUA. (ECF No. 53 at 11.)
However, the Court has determined that no reasonable jury could conclude that the
Fochts satisfied the Mortgage. See supra Section VI.A.2. As the Fochts have made no
payments on the Mortgage since March 2018, and the Mortgage was not paid off, the
Fochts are in default. (See ECF No. 43 ¥ 23; ECF No. 54 { 23.) Accordingly, any
statements Nationstar made that the Fochts were in default are not false, deceptive, or
misleading because the Fochts were, in fact, in default.* Nationstar is therefore entitled to

summary judgment on the Fochts’ FCEUA claim to the extent that it seeks relief for

 

18 The Court also notes that the Fochts have not adduced record evidence as to the contents of these
alleged statements, when they were made, to whom they were made, or even whether they were
made at all. The Court would also grant summary judgment to Nationstar on these alternate
grounds because the Fochts have failed to raise a triable issue of fact on this alleged conduct.

-25-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 26 of 34

Nationstar’s allegedly violating the FCEUA by reporting that the Mortgage was not
satisfied, misrepresenting the debt as still owing, or in default.

The Fochts have also accused Nationstar of conduct that violates the FCEUA
regardless of whether Nationstar accurately reported that the Fochts had defaulted on the
Mortgage, which the Court must now consider; namely, whether a reasonable jury could
conclude that Nationstar engaged in deceptive debt collection efforts and improperly
assessed fees against the Fochts. (ECF No. 54 at 11.) The Fochts allege that Nationstar
avoided their requests and inquiries about the Mortgage, as well as employed deceptive
debt collection practices and improperly assessed fees and charges, including making
unnecessary inspections. (ECF No. 1-3 {] 63; ECF No. 54 at 11.)

Although the Fochts have alleged that Nationstar has violated the FCEUA through
deceptive practices and inappropriate fees, they have not raised a triable question of fact
related to claims of deceptive debt collection practices or improper assessment of fees and
charges. In their Response to Nationstar’s Concise Statement of Material Facts (ECF Nos.
43, 54), and the appendices they attached to that document (ECF No. 55), the Fochts
neither identify conduct that amounts to a violation of the FCEUA, nor do they adduce
evidence supporting any alleged violations.’ Arguments of counsel, contained in briefs
filed with the Court, are insufficient to raise a genuine dispute of material fact and

prevent summary judgment. See Fed. R. Civ. P. 56(c)(1).

 

19 Although the Fochts introduced evidence that could support their claims of improperly assessed
fees at the hearing on their Motion for Sanctions, this evidence was not included in their
Opposition to Nationstar’s Motion for Summary Judgment and the Court therefore does not
consider such evidence in ruling on Nationstar’s Motion for Summary Judgment.

-26-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 27 of 34

Accordingly, Nationstar is entitled to summary judgment on the Fochts’ FCEUA
claim. Because the sole basis for the Fochts’ UTPA claim is that Nationstar violated the
FCEUA (see ECF No. 1-3 I] 73-75), Nationstar is also entitled to summary judgment on
the Fochts’ UTPA claim.

D. Nationstar Is Entitled to Summary Judgment on the Fochts’ FCRA Claims

1. The Parties’ Arguments

Nationstar argues that for the Fochts to prevail on their FCRA claims, the Fochts
must prove that they tendered sufficient funds to satisfy the Mortgage. (ECF No. 44 at 8.)
As the Fochts failed to tender sufficient funds, Nationstar is entitled to summary
judgment on the Fochts’ FCRA claims. (Id.)

The Fochts, in response, reiterate their arguments that whether they tendered
sufficient funds to pay off the Mortgage is a disputed question of material fact for the jury.
(ECF No. 53 at 18.) After tendering payment in full, the Fochts suffered decreases in their
credit scores and credit rating due to Nationstar reporting that they had defaulted on the
Mortgage. (Id. at 15-16.) Nationstar also listed the Fochts as consumers who refuse to
pay their debts. (Jd. at 16.) The Fochts assert that they then filed complaints with
consumer reporting agencies (“CRAs”) disputing the accuracy of this information, but
Nationstar failed to undertake a reasonable investigation of their complaints, although

FCRA obligates Nationstar to so investigate. (Id. at 16.)

 

20 The three major CRAs—Equifax, Experian, and TransUnion—serve as clearinghouses of credit
information. Lenders across the credit spectrum utilize this information in a variety of ways in
determining whether to extend credit to an entity or individual.

-27-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 28 of 34

2. No Reasonable Jury Could Conclude that Nationstar Violated FCRA

FCRA’s purpose is to ensure the fair and accurate reporting of credit and banking
information; to do so, it imposes certain requirements upon entities that report such
information. See 15 U.S.C. §§ 1681 et seq. FCRA also provides consumers, the subjects of
this information, with a right of action against entities that fail to follow its requirements.
Id. §§ 1681n, 16810. Section 1681s-2 governs the duties of entities that provide
information to CRAs—these are called “furnishers.” Furnishers, such as Nationstar, have
an obligation to provide accurate information to CRAs. Id. § 1681s—2(a). If consumers,
like the Fochts, believe that a furnisher has reported incorrect information to a CRA, they
may dispute that report, and FCRA specifies a procedure for so doing. Id. § 1681s—
2(a)(8)(D). A consumer seeking to dispute allegedly inaccurate information must send a
notice to the furnisher at the furnisher’s specified address for such notices identifying the
information disputed and the basis for the dispute, as well as provide supporting
documentation. Id. Once a consumer issues a proper notice of dispute, the furnisher
must conduct a “reasonable investigation” into the report and the allegedly inaccurate
information. Id. § 1681s—2(a)(8)(E).

The Fochts allege that they informed Nationstar that it was reporting incorrect
information to CRAs; Nationstar’s subsequent failure to investigate and correct this
inaccurate information after the Fochts filed a notice of dispute forms the basis of their
FCRA claim. (ECF No. 54 at 15-16.) The Court first addresses the Fochts’ claim that
Nationstar furnished inaccurate information to a CRA, then proceeds to consider whether,

once the Fochts attempted to dispute the information Nationstar reported, Nationstar

-28-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 29 of 34

subsequently violated FCRA by not conducting a reasonable investigation into the
dispute information.

The Fochts’ claim that Nationstar reported inaccurate information to a CRA in
violation of FCRA rests upon their allegation that Nationstar improperly reported the
Fochts as defaulting on their obligations under the Mortgage—this report was allegedly
inaccurate because the Fochts had tendered payment in full. (See ECF No. 1-3 11 77-86.)
As discussed above, see supra Section VILA, there is no genuine dispute of material fact
that the Fochts failed to tender payment in full. Accordingly, the Fochts had defaulted on
the Mortgage, Nationstar’s reporting of that default was not inaccurate information, and
Nationstar’s reporting of this default was not contrary to FCRA. Nationstar is therefore
entitled to summary judgment on the Fochts’ FCRA claim to the extent it seeks redress for
reporting inaccurate information to a CRA.

The Court now turns the Fochts’ claim that Nationstar failed to investigate its
reporting of allegedly inaccurate information upon receipt of the Fochts’ notice of dispute.
Although the Fochts allege that they filed a notice of dispute with Nationstar to the effect
that Nationstar was reporting incorrect information about their default on the Mortgage,
they have produced no evidence to support these allegations. (See ECF No. 54 at 15-16.)
The Court has reviewed all the evidence the Fochts presented in opposition to
Nationstar’s Motion and must conclude that there is no evidence of record that the Fochts
ever disputed the accuracy of the reports by following the procedure Section 1681s—
2(a)(8)(D) outlines. The Fochts have produced no copy of any notice they may or may not

have sent to Nationstar, nor have they produced testimony that they notified Nationstar,

-29-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 30 of 34

and there is no other evidence that the Fochts complied with Section 1681s—2(a)(8)(D) in
such a way as to trigger Nationstar’s duty to investigate the allegedly inaccurate
information. The assertions of counsel, filed in documents before this Court, and
unsupported by evidence of record, are insufficient to raise a genuine dispute of material
fact that can preclude summary judgment. See Fed. R. Civ. P. 56(c)(1). As the Fochts have
not established that they notified Nationstar that they believed that its reports to the
CRAs were inaccurate, Nationstar cannot have violated FCRA by failing to conduct an
investigation into the accuracy of the information it reported to CRAs. Accordingly, the
Fochts have not produced evidence from which a reasonable jury could conclude that
Nationstar violated FCRA and Nationstar is therefore entitled to summary judgment on
the Fochts’ FCRA claims.
E. The Court Denies the Fochts’ Motion for Sanctions

1. The Parties’ Arguments

The Fochts argue that the Court should impose sanctions upon Nationstar due to
its repeated trespasses onto the Property, imposition of unnecessary and unmerited fees
for insurance and inspections, and payment of—and charges to the Fochts for—property
taxes not owed. (ECF No. 39 at 1-4.) Nationstar has failed to exercise control over its
operations, and even after receiving notice that its practices were violations of law, has
persisted in these violations. (Id. at 5-6.) Nationstar’s conduct merits sanctions because
the Fochts asked Nationstar to stop conducting its inspections of the Property, which it
failed to do. (ECF No. 67 at 2-3.) Since the hearing on the Motion for Sanctions,

Nationstar has continued to impose unwarranted fees on the Fochts without explanation

-30-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 31 of 34

and have engaged in a pattern and practice of deceitful and untrustworthy conduct that
merits sanctions. (Id. at 4-8.) These actions have caused the Fochts substantial difficulty,
stress, and turmoil, and Nationstar should be sanctioned accordingly. (ECF No. 39 at 5-6;
ECF No. 67 at 8-11.)

Nationstar replies that the Court should not impose sanctions because it has not
acted in bad faith and has not violated any order of this Court. (ECF No. 40 at 1-2.)
Nationstar had an obligation to continue to service the Mortgage and the Mortgage
permitted Nationstar to enter and inspect the property. (ECF No. 68 at 20-21.) Nationstar
also acted reasonably to protect the interest of the mortgagee by seeking insurance on the
Property when it believed there was none. ° (Id. at 23-24.) Nationstar’s actions were
related solely to its continuing obligation to service the Mortgage even though the parties
dispute their respective obligations under the Mortgage and therefore were not in bad
faith. (ECF No. 40 at 3.)

2. Nationstar Did Not Act in Bad Faith

In imposing sanctions under its inherent powers, the same considerations that
guide the imposition of sanctions under the Federal Rules of Civil Procedure apply.
Republic of Phil. v. Westinghouse Elec. Corp., 43 F.3d 65, 74 (3d Cir. 1994). First, the Court
must consider the allegedly sanctionable conduct and explain why it merits sanctions. Id.
This conduct must be either done in bad faith or “vexatiously, wantonly, or for oppressive
reasons.” Chambers, 501 U.S. at 45-46. The Court must take into account the severity of

the wrongdoing, and whether the wrongdoing prejudices the opposing party or hinders

-31-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 32 of 34

the administration of justice, as well as any mitigating factors. Republic of Phil., 43 F.3d at
74.

The Court holds that Nationstar’s conduct does not merit sanctions because there
is no evidence that Nationstar acted in bad faith or for oppressive reasons. The clear
weight of the evidence shows that Nationstar’s actions were due either to its continuing
obligation to service the mortgage—for example, inspecting a property secured by a
mortgage which it believed was in default—or from a simple, clerical error in executing
the Mortgage." Nationstar has either refunded all costs, or is in the process of refunding
all costs, associated with the insurance premiums and taxes.” (Tr. at 116:8-19; 117:23-
118:14.) Although Nationstar has not refunded the costs of the inspections, there is no
evidence that Nationstar ordered the inspections in bad faith or for vexatious purposes.
(See id. at 119:21-120:19.) The property inspectors did set foot on the Property, but the
evidence demonstrates that they did so in violation of Nationstar’s directives that the
inspections be conducted in a manner that was either “drive-by” or “no contact.” (See Tr.
at 76:1-17; 119:14-20.) Although Nationstar may have been negligent in failing to
supervise these inspectors—a point on which the Court expresses no view—simple

negligence is not bad faith. Conducting inspections of property when the mortgagor

 

21 The Court in no way condones the error in documenting the Mortgage that led to much of the
Fochts’ Motion for Sanctions, but the error was not made by Nationstar in the first place, and it
cannot reasonably be said that Nationstar acted in bad faith by relying upon the property address
listed in the Mortgage and note, particularly when the Mortgage contained no record of where the
prior conveyance of the Property was recorded. Further, the Fochts signed the Mortgage and note
which both incorrectly identified the Property’s address, so if blame were to be laid for the error,
both the Fochts and the mortgagee would have to bear some of it.

22 It appears that Nationstar’s payment of the taxes on 166 Kingdom Street may stem from a similar
miscommunication because 166 Kingdom Street is listed on the title insurance policy acquired at
the time the Mortgage was executed. (Tr. at 35:1-6; 115:21 —116:1; Def. Ex. 4 at 8.)

-32-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 33 of 34

stops making payment on the mortgage is a perfectly “reasonable or appropriate” step to
protect the mortgagee’s investment, as is charging the cost of such inspections to the
mortgagor. The Mortgage specifically provides that, upon default, the mortgagee may
protect or assess the Property, as well as repair or secure it, and may enter the property to
do so; further, in such a case, the Fochts are to bears the cost of such steps. (Def. Ex. 1 at
8-9.) Nationstar’s conduct is in no way “egregious” and was consistent with the
Mortgage.

The Fochts have not shown how any of Nationstar’s actions prejudice them, nor
how those actions interfere with the Court’s administration of justice. Finally, the fact that
much of the dispute stems from an innocent error is a strong mitigating factor in favor of
not imposing sanctions. Nationstar has not engaged in bad faith conduct and the Court
accordingly denies the Fochts’ Motion for Sanctions.

VIL. Conclusion

For the foregoing reasons, the Court grants Nationstar’s Motion for Summary

Judgment and denies the Fochts’ Motion for Sanctions.

A corresponding order follows.

-33-
Case 3:18-cv-00151-KRG Document 69 Filed 08/25/20 Page 34 of 34

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JAMES C. FOCHT and KAREN FOCHT, Case No. 3:18-cv-151

Plaintiffs, JUDGE KIM R. GIBSON
v.

NATIONSTAR MORTGAGE, LLC, d/b/a

MR. COOPER, as successor in interest to

SETERUS, INC.

Defendant.

ORDER

Lh
:
:

oe

eas
2 b

“4
AND NOW, this <~/ day of August, 2020, upon consideration of Defendant

£

Mey

Nationstar Mortgage, LLC’s Motion for Summary Judgment (ECF No. 45) and Plaintiffs
James C. Focht and Karen Focht’s Motion for Sanctions (ECF No. 39), and for the reasons
stated in the accompanying Memorandum Opinion, IT IS HEREBY ORDERED as
follows:

1. Nationstar Mortgage, LLC’s Motion for Summary Judgment is GRANTED;

2. James C. Focht and Karen Focht’s Motion for Sanctions is DENIED.

   

 

BY THE COURT: 4
, . a 4 A os
KIM R. GIBSON

UNITED STATES DISTRICT JUDGE
